Citation Nr: 0514080	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
PTSD from May 22, 1998 to April 8, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to November 1975.  This case comes to the Board 
of Veterans' Appeals (Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In June 2001, a hearing was 
held before the undersigned at the RO.  A transcript of this 
hearing has been associated with the record.  

A discussion of the procedural history of this case is in 
order.  In April 2000, the RO granted service connection for 
PTSD, rated 30 percent, effective May 22, 1998.  The veteran 
submitted a notice of disagreement in August 2000.  A 
statement of the case was mailed to the veteran in May 2001, 
and the veteran perfected his appeal by the submission of a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA in June 2001.  The Board remanded the issue to the RO in 
August 2001.  A January 2003 rating decision increased the 
rating for the PTSD to 50 percent effective October 2, 2001.  

In September 2003, the Board once again remanded the case for 
additional development. A rating decision in December 2004 
assigned PTSD a 100 percent evaluation effective April 9, 
2001. The Board will address the appropriateness of the 
rating assigned between May 22, 1998 and April 8, 2001.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  From May 22, 1998 to April 8, 2001, PTSD was productive 
of moderate symptoms, including depression, with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 30 
percent for PTSD from May 22, 1998 to April 8, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In a letter 
dated in February 2004, the RO notified the veteran of the 
information and evidence needed to substantiate his claim for 
an initial rating greater than 30 percent for PTSD from May 
22, 1998 to April 8, 2001.  The veteran was asked to provide 
any evidence or information he had that pertained to his 
appeal.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112.  As a result of this letter, the veteran provided 
additional evidence in support of his claim.  The 
Supplemental Statement of the Case (SSOC) dated in December 
2004 specifically included the applicable provisions of the 
VCAA.  

Here, it is noted that the rating decision on appeal that 
denied the veteran's claim was dated in April 2000, prior to 
the enactment of the VCAA.  Obviously, therefore, the veteran 
did not receive a VCAA notice prior to the initial rating 
decision denying his increased rating claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran in this case.  As noted 
above, the VCAA notice was provided by the RO in February 
2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim in December 2004.  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).


Background

In considering the severity of the veteran's PTSD, the Board 
has reviewed his medical history.  38 C.F.R. §§ 4.1, 4.2 
(2004).  The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The service medical records do not reflect any psychiatric 
manifestations.  The veteran's psychiatric status was normal 
on examination for separation from active duty, in November 
1975.  

The earliest medical record, in the claims folder, referring 
to psychiatric symptomatology is a VA outpatient clinic note 
dated in August 1997.  It shows complaints of depression, not 
having energy, having no feelings of happiness, and getting 
irritable and angry easily.  There was some passive suicidal 
ideation.  Mental status examination was essentially within 
normal limits.  There were no hallucinations.  His affect was 
depressed.  The impression was depression, probably major.  
Outpatient treatment records through May 1998 show continued 
complaints of depression and back pain.  Medication was 
provided.  

In May 1998, the veteran reported that he was more irritable.  
He was not sure that he was more depressed.  He denied 
suicidal ideation.  His back pain was not getting any better 
and that stressed him.  He was also having nightmares and 
memories of Vietnam.  The impression was depression, probably 
major, chronic pain, insomnia, and rule out PTSD.  

A VA psychological evaluation was done in June 1998.  It was 
noted that the veteran was being treated for insomnia, 
depression and low back pain.  He appeared to be 
significantly depressed, with a flat affect, slow speech, and 
difficulty organizing his thoughts.  He served aboard 
aircraft and troop carriers off the coast of Vietnam.  
Stressors were reported as being on the flight deck, looking 
out at the landscape, especially at night, it would look as 
though the sun was shining from all the bombs that were being 
dropped.  In one incident, severely burned helicopter crewmen 
were brought on board.  The veteran said that sometimes he 
had nightmares and felt as if he was still there.  Mostly 
what he saw was bombs exploding and the light shining.  There 
was also a smell he never smelled before and sometimes he 
could sense that smell.  It was reported that he had 
nightmares and vivid dreams and woke up 2 to 3 times a week, 
in a cold sweat.  Sometimes, he just had to get up and go 
somewhere.  He had intrusive memories, like seeing poverty in 
the Philippines or Japan.  Sometimes, when he awoke, he saw a 
face on the ceiling.  Other complaints included irritability 
and angry outbursts.  

The examiner commented that the veteran appeared to be 
experiencing significant difficulty with depression 
associated with rumination, insomnia, nightmares, and 
intrusive memories of Vietnam, and chronic back pain.  His 
back pain compounded his depression.  He did report some 
symptoms indicative of PTSD, but his description of stressor 
events was vague and generalized and did not appear to have 
evoked responses involving fear, helplessness or horror.  
Further testing was recommended.  The diagnostic impressions 
were: major depression, rule out thought disorder; and rule 
out PTSD, combat type, chronic, mild with minimal residual 
symptoms.     

In July 1998, the veteran reported symptoms including 
nightmares, vivid dreams,  and memories of Vietnam.  He 
reported awaking in a cold sweat 2 to 3 times per week.  He 
had intrusive memories of seeing poverty conditions in other 
countries.  He said he was easily distracted and lost drive, 
focus, or the desire to complete a task.  He reported an 
exaggerated startle response, irritability and angry 
outbursts.  The diagnosis was possible PTSD.  

In September 1998, the veteran complained of depression, 
insomnia, recurrent dreams, startle response and chronic low 
back pain.  He reported experiencing nightmares and waking up 
feeling that he was still there.  Mostly what he saw was 
bombs exploding and light shining.  He continued to awaken 2 
to 3 times a week, in a cold sweat.  He reported restless 
sleep, an exaggerated startle response, irritability and 
angry outbursts.  On mental status examination, the veteran 
was noted to be casually dressed and cooperative.  His speech 
was coherent, relevant and goal directed.  His mood was 
mildly depressed.  His affect was appropriate.  He denied 
suicidal or homicidal ideation.  He reported recurrent 
dreams, distressing intrusive thoughts, being hypervigilant, 
and having a startle response.  Diagnoses were PTSD, moderate 
symptoms, and major depression.  

A VA clinical note, dated in October 1998, reflects similar 
complaints.  His mood was less depressed.  Mental status 
examination showed him to be casually dressed and 
cooperative.  Speech was coherent, relevant and goal 
directed.  His mood was mildly depressed.  His affect was 
appropriate.  He denied suicidal or homicidal ideation.  He 
reported recurrent dreams, distressing intrusive thoughts, 
hypervigilance, and a startle response.  The diagnosis was 
PTSD moderate symptoms, and major depression.  

Similar complaints and findings were documented in clinical 
records of January 1999.  The diagnosis was PTSD moderate 
symptoms, and major depression.  

A VA PTSD examination was performed in June 1999.  The 
veteran's medical history was reviewed.  He complained of 
nightmares of bombings, being easily startled, and waking up 
with night sweats.  Sometimes he felt someone was after him 
and he stayed away from people.  He claimed to smell 
gunpowder occasionally.  On mental status examination, he was 
noted to be neat, well groomed, calm , alert, pleasant and 
cooperative.  He reported flashbacks, nightmares, sweating 
and social isolation.  He did not report suicidal or 
homicidal ideation, delusions or hallucinations.  He was 
oriented.  His recent memory and remote memory were intact.  
He reported some depression but no loss of impulse control.  
Judgment was intact.  He had a good deal of insight.  He was 
motivated to remain in treatment.  He diagnosis was PTSD with 
depression.  The Global Assessment of Functioning was 50.  
The examiner specified that this indicated mostly social but 
not occupational impairment.  The veteran's incapacity was 
considered to be mild.  

In January 2000, at the VA clinic, the veteran reported that 
medication did not help with his depression.  He reported 
feeling on edge and irritable.  He also reported intrusive 
thoughts of Vietnam.  On mental status examination, the 
veteran was casually dressed and cooperative.  His speech was 
coherent, relevant, and goal directed.  His mood was 
depressed.  His affect was appropriate.  He denied suicidal 
or homicidal ideation.  He reported recurrent dreams and 
distressing intrusive thoughts.  He reported being 
hypervigilant, with a startle response.  The diagnosis was 
PTSD, moderate symptoms, and major depression currently in 
remission.  

The VA clinical notes of April 2000, August 2000, November 
2000, February 2001, and April 2001 reflect similar 
complaints and findings and the diagnosis, throughout, 
continued to be PTSD, moderate symptoms.  

In June 2001, the veteran testified before the undersigned 
Veterans Law Judge.  He described his symptoms in detail.  He 
considered anger and depression to be his worst symptoms.  He 
noted that little things people did made him very angry.  He 
avoided crowds and groups of people, as wells as movies and 
malls.  He commented that it was hard to be around groups of 
people, even family members.  He reportedly had experienced 
some panic attacks.  They would periodically come and go.  He 
stated that while coming to the hearing, he became real 
nervous and had to stop, pull over, get out and walk around.  
He was taking medication for his PTSD and receiving treatment 
at the VA clinic.  The veteran felt that his condition was 
worse because dreams were more frequent.  He told of smells 
of burning flesh.  His anger had become more difficult to 
control.  In addition to other information provided, the 
veteran described his current treatment program.  


Legal Criteria  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2004).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 30 percent evaluation is warranted for PTSD when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Analysis

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase. 
Fenderson v. West, 12 Vet. App. at 119.  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

At the time of the April 2000 rating action, the medical 
evidence of record indicates that the veteran was 
experiencing PTSD-related symptoms, including depression, 
anger, social isolation, nightmares, intrusive thoughts, a 
startle reaction, and sleep difficulties. He had received 
mental health care at a VA medical facility since 1998. His 
treatment regimen included medication for depression. At the 
time of the VA psychiatric examination in June 1999, the 
examiner concluded that the veteran's degree of incapacity 
was mild and recorded a GAF score of 50, based on social, 
rather than occupational, impairment. Contemporaneous medical 
reports indicate that the veteran was employed full-time at a 
telephone company until January 2001. 

In reaching its decision, the Board also has taken into 
account the testimony given by the veteran at the personal 
hearing held at the RO in June 2001. Given the extent and 
severity of the psychiatric symptoms established by the 
record, however, no increase in the initial 30 percent 
evaluation assigned for PTSD from May 22, 1998 to April 8, 
2001 is warranted. Symptoms such as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships that would warrant the next higher evaluation 
of 50 percent have not been demonstrated. 

The 100 percent evaluation awarded by the RO in December 2004 
was based on medical records provided by the veteran's 
private physician. These records confirm the worsening of the 
veteran's condition as of the date of his first evaluation by 
that physician on April 9, 2001. No medical opinion or other 
competent medical evidence of an increase in severity of the 
service-connected PTSD prior to that date has been provided. 
The evidence is not so evenly balanced as to raise doubt 
regarding any material issue. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R.§§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.




ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD from May 22, 1998 to April 8, 2001 is denied.


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


